HARPER, J.
Appellant was indicted, charged with the murder of W. C. Tompkins. He sued out a writ of habeas corpus before Hon. J. Llewellyn, judge of the district court of Liberty county. A trial was had, and on the hearing Judge Llewellyn remanded relator to the custody of the sheriff. As this cáse is yet to be tried, it would -be improper for.us to recite or comment upon • the testimony, or the weight of any portion of it; but after-reading the record we. cannot say that the trial judge erred in the ' premises, and the judgment is therefore affirmed.
DAVIDSON, J., absent at consultation.